DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/10/22 have been fully considered but they are not persuasive.
Applicant argues that the cited prior arts do not teach when the UE has standalone connectivity with a first access node under a first radio access technology (RAT). More specifically the cited prior arts do not teach handover from a first access node AN1 to a second access node AN2 or should rather become dual connected with AN1 and AN2.
In contrast to applicant’s assertions, Moon teaches in Fig. 2 where an UE 200 (the claimed UE) connects to a macro eNB 210 (the claimed a first access node AN1 under a first RAT). The UE 200 then handover from the macro eNB 210 to a small eNB 240 (the claimed second access node AN2). At this point, Moon reads on all limitations except the AN2 under a second RAT. Therefore, Moon does not teach the handover is inter-RAT handover.
The Examiner uses Zhu reference to show the teachings of deciding to perform inter-RAT handover or dual connectivity and initiate the change in paragraph 34-96, 110 and 213-215. When the two prior arts combined would teach the macro eNB 210 of Moon can be a first RAT and the small eNB 240 can be a second RAT.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify and include the above teachings for the purposes of continuing network connection in an inter-RAT environment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2016/0345231 A1) in view of Zhu et al. (US 2022/0078687 A1).
Consider claim 8, Moon teaches a method for dynamically controlling connectivity of a user equipment device (UE) (abstract), the method comprising: 
when the UE has standalone connectivity with a first access node under a first radio access technology (RAT) (Fig. 2, UE 200 connects to a macro eNB 210 reads on the claimed first access node and Fig. 3, the UE connects to a macro eNB reads on the claimed first access node under a first RAT, similarly in Fig. 4-6 either the Macro eNB or the small eNB reads on the claimed first access node),
detecting by the UE that the UE is within threshold strong coverage of a second access node under a second RAT (paragraph 184-185, the UE determines new strong signal) and 
responsive to the detecting, making a selection by the UE between (i) engaging in handover from the first access node to the second access node and (ii) having dual connectivity with the first access node and the second access node; and causing by the UE the first access node to take action in accordance with the UE's selection (paragraph 58, 81 and 91-97, the UE decides to perform handover or dual connectivity)

Moon does not teach the handover and dual connectivity is inter-RAT handover and inter-RAT dual connectivity.
Zhu further teaches handover and dual connectivity can be inter-RAT handover and inter-RAT dual connectivity (paragraph 34-96, 110 and 213-215, a network node deciding to perform inter-RAT handover or dual connectivity and initiate the change).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of continuing network connection in an inter-RAT environment.

Consider claim 18, claim 18 having similar limitations as claim 8, therefore, claim 18 is rejected for the same reasons claim 8 is rejected.

Consider claim 9, Moon also teaches wherein detecting that the UE is within threshold strong coverage of the second access node under the second RAT comprises measuring reference signal strength from the second access node and determining that the measured reference signal strength is at least as high as a predefined threshold level (paragraph 113-115, 125-127 and 136-138, the UE measures signal strength and compare to a threshold).

Consider claims 10 and 19, Zhu further teaches wherein, while the UE has standalone connectivity with the first access node, the UE is registered with a first core network rather than with a second core network, wherein having the inter-RAT dual connectivity will maintain the UE being registered with the first core network rather than with the second core network, and wherein engaging in the inter-RAT handover will result in the UE being registered with the second core network rather than with the first core network, and wherein making the selection by the UE is based on slice support of the second core network (paragraph 34-36, 55, 110 and 213-215, when in inter-RAT dual connectivity, the UE maintains connection with the original RAT and establishes new connection with the new RAT and the support to use the new RAT is also determined before decision to perform the inter-RAT dual connectivity).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of continuing network connection in an inter-RAT environment.

Consider claim 13, Zhu further teaches wherein making the selection by the UE is based on remaining battery energy of the UE (paragraph 50, deciding to perform dual connectivity is based on UE power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of conserving UE power.

Consider claim 14, Zhu further teaches wherein making the selection by the UE based on remaining battery energy of the UE comprises (i) making a determination of whether the remaining battery energy of the UE is at least as low as a predefined threshold level, (ii) if the determination is affirmative, then, based at least on the determination, selecting by the UE the inter-RAT handover rather than the inter-RAT dual connectivity and (iii) if the determination is negative, then, based at least on the determination, selecting by the UE the inter-RAT dual connectivity rather than the inter-RAT handover (paragraph 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of conserving UE power.

Consider claim 15, Moon also teaches wherein causing the first access node to take action in accordance with the UE's selection comprises transmitting from the UE to the first access node control signaling that includes an indication of the UE's selection (paragraph 185-186, the UE sends a configuration signal to the network node).

Consider claim 16, Moon also teaches wherein the control signaling comprises a measurement report responsive to the detecting that the UE is within threshold strong coverage of the second access node under the second RAT, wherein the control signaling carries the indication of the UE's selection (paragraph 185-186, the UE sends a configuration signal to the network node).

Consider claim 17, Zhu further teaches wherein the first RAT is 4G Long Term Evolution (4G LTE), the second RAT is 5G New Radio (5G NR), and the dual connectivity is EUTRA-NR Dual Connectivity (EN-DC) (Fig. 2 and paragraph 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of continuing network connection in an inter-RAT environment.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        10/19/22